 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                      NORTHERN DISTRICT OF CALIFORNIA
10
     PHILLIP RACIES, On Behalf of               Case No. 4:15-cv-00292-HSG
11   Himself and All Others Similarly
     Situated,                                   ORDER GRANTING
12                                               STIPULATION RE EXCHANGE OF
                 Plaintiff,
13                                               DEMONSTRATIVE EXHIBITS FOR
           v.                                    TRIAL
14
     QUINCY BIOSCIENCE, LLC, a
15   Wisconsin limited liability company
16               Defendant.                     Judge: Hon. Haywood S. Gilliam, Jr.

17

18

19

20

21

22

23

24

25

26

27

28

                                 ORDER GRANTING STIPULATION RE EXCHANGE OF DEMONSTRATIVE EXHIBITS
                                                                           CASE NO. 4:15-CV-00292
 1           This cause has come before the Court upon the Parties’ Stipulation re Exchange
 2   of Demonstrative Exhibits for Trial. The Court, having carefully considered the
 3   Stipulation and good cause appearing, hereby ORDERS, ADJUDGES, and
 4   DECREES that:
 5           The Parties’ shall exchange their respective demonstrative exhibits for trial on
 6   or before December 23, 2019.
 7

 8
     Dated           11/12/2019
 9
                                              Hon. Haywood S. Gilliam, Jr.
10                                            United States District Court Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   2
                                     ORDER GRANTING STIPULATION RE EXCHANGE OF DEMONSTRATIVE EXHIBITS
                                                                               CASE NO. 4:15-CV-00292
